Filed 12/2/14 Orcutt v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



DANA LEE ORCUTT,

         Petitioner,                                                     E061844

v.                                                                       (Super.Ct.No. RIC1309053)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

ALEXANDER PINTO,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate/prohibition. Sunshine

S. Sykes, Judge. Petition granted in part and denied in part.

         Lewis Brisbois Bisgaard & Smith, John S. Lowenthal, Mathew L. Walker;

Greines, Martin, Stein & Richland, Robert A. Olson, Cynthia E. Tobisman, and David E.

Hackett, for Petitioner.




                                                             1
       No appearance for Respondent.

       No appearance for Real Party in Interest.

       In this matter we have reviewed the petition and solicited a response from real

party in interest. No response having been received, and based on our own analysis, the

petition for writ of mandate is granted in part. Further, due to the lack of response, we

deem this case appropriate for the issuance of a peremptory writ in the first instance.

(Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171, 178.)

       We agree with petitioner that interrogatory 20.8, which asks her to “State how the

INCIDENT occurred” touches upon her Fifth Amendment rights and she was entitled to

an order that the interrogatory not be answered. Accordingly, the petition is granted in

this respect.

                                       DISPOSITION

       Let a peremptory writ of mandate issue, directing the Superior Court of Riverside

County to vacate its order directing petitioner to answer interrogatory 20.8 and denying

real party in interest’s motion to compel as to that interrogatory only. In all other

respects the petition is denied.

       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties. In the interest of justice, petitioner shall bear her own costs.




                                               2
     The previously ordered stay of the discovery order is lifted.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             MILLER
                                                                      J.
We concur:



McKINSTER
              Acting P. J.



CODRINGTON
                        J.




                                           3